Citation Nr: 9917213	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
laminectomy and a diskectomy.  

2. Entitlement to an increased rating for varicose veins, 
rated zero percent disabling. 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946. 

The case was previously before the Board in April 1998 and 
February 1999, at which times it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  

In the February 1999 decision, the Board noted that the 
veteran had requested a travel board hearing.  In a Report of 
Contact in November 1998, the veteran was contacted by the RO 
to determine if he could be scheduled for a hearing in 
December 1998, as another veteran had canceled.  However, due 
to health problems, the veteran indicated that he could not 
attend a hearing at that time.  In February 1999, the case 
was again returned to the Board.  

The Board concluded, in the February 1999 decision, that the 
veteran had not withdrawn his request for a Travel Board 
hearing, and remanded the case to the RO to schedule the 
veteran for such a hearing.  The hearing was scheduled for 
April 1999, and the veteran was properly informed.  However, 
he failed to appear for the hearing.  The case was thereafter 
properly returned to the Board for appellate action.  

In his Notice of Disagreement (NOD) directed towards the 
February 1997 rating action which denied the issues noted on 
the title page, the veteran also raised the issue of 
entitlement to a temporary total rating based on 
convalescence, and service connection for residuals of a left 
hand fracture.  The RO granted a temporary total rating and 
denied the claim for the residuals of the left hand fracture 
in a June 1997 rating action.  Although the veteran mentioned 
the convalescence rating on a VA Form 9 later in June 1997, 
he has not indicated disagreement with these determinations.  
Accordingly, they have not been developed for appellate 
consideration. 

The issue of entitlement to an increased rating for varicose 
veins will be the subject of the section entitled REMAND 
below.  


FINDING OF FACT

The veteran has not presented medical evidence demonstrating 
a nexus between a post service back disorder, requiring a 
laminectomy and diskectomy, and the incidents of service.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a back disorder, requiring a 
laminectomy and diskectomy.  38 U.S.C.A. §§ 1110, 5107 (West 
1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was seen in the orthopedic clinic in September 
1944, at which time an injury to the left knee was reported.  
It was felt that he could perform duty not requiring 
prolonged walking or standing.  No report of any injury to 
the back was noted.  

The veteran was examined in January 1946, for the purpose of 
separation from service.  It was noted that the left knee was 
symptomatic on exertion.  No complaints or findings 
consistent with a injury to the back were reported.  

The veteran was hospitalized in a VA facility in June 1982, 
for treatment of varicose veins.  No symptomatology 
consistent with a back disorder was reported.  

A statement, dated in December 1992, from a VA physician, is 
of record.  The veteran stated that he had left leg pain 
which was due to an accident in service. The physician noted 
that despite a knee examination in service (which was 
normal), there was no evidence that a skeletal (spinal) 
examination was undertaken.  It was reported that, since that 
time, the veteran has had chronic back and left leg pain, 
which became acutely worse.  A magnetic resonance imaging 
(MRI) revealed L4-L5 and L5-S1 herniated disc with radicular 
compression.  He underwent a back operation and has had 
significant pathology.  The physician concluded that the 
veteran is going to be 60% disabled from his injury.  There 
is no evidence that the physician had access to the veteran's 
medical records or examined the veteran at the time of the 
injury. 

The veteran was hospitalized in a VA facility in December 
1992, at which time he reported a three-week history of 
severe back pain.  He gave no history of acute trauma, but 
had a history of an injury 20 years prior to examination 
while he was in service when he rolled over a vehicle.  He 
underwent a left L4-L5 laminectomy and L5-S1 laminectomy with 
removal of the L4-L5 disc and L5-S1 disc.  He initially 
tolerated the procedure well, but then developed severe onset 
of back, leg and bilateral hip pain.  Consideration was given 
for an additional procedure, but the veteran improved on 
medication.  The diagnoses upon discharge were herniated 
disc, L4-L5 and L5-S1 with radiculopathy in L5 and S1 on the 
left; and possible discitis.  

The VA provided the veteran with an examination of diseases 
of arteries and veins in April 1993.  At that time, the 
veteran reported by way of history that he had undergone 
surgery for his discs, which had resulted from a motor 
vehicle accident that occurred while the veteran was on 
military duty in March 1944.  The examination only addressed 
his varicose veins.  

Of record are reports of hospitalization at VA facilities.  
In a July 1993 report, the laminectomy was noted.  He was 
hospitalized in June 1996 and July 1996 for treatment of 
conditions not herein pertinent.  No complaints or findings 
consistent with a back disorder were elicited.  

The VA treated the veteran on an outpatient basis.  He 
reported numbness when he was seen in November 1992.  In a 
December 1992 treatment note, the veteran reported low back 
pain, radiating into the left leg.  Disc space narrowing was 
reported on X-ray examination.  He retained normal range of 
motion and normal strength when he was seen in December 1993.  
In a July 1996 note, the veteran reported back pain, and 
indicated that he was taking medication for alleviation of 
the pain.  

The VA examined the veteran in August 1996, at which time he 
reported the motor vehicle injury in service.  The records 
the veteran brought with him indicated that he sustained an 
internal knee injury in the accident.  He reported that he 
had a chronic low back pain ever since the injury and the 
injury to the left leg.  On examination, it was noted that 
the veteran was using a back brace.  There was no back 
tenderness.  The assessment included chronic low back pain 
with some sciatica and status post laminectomy and 
diskectomy.  X-rays revealed degenerative joint disease, 
osteoarthritis with osteophytes and narrowing the lower 
lumbar vertebra.  The veteran appeared to be symptomatic from 
this disorder at the time of examination, and this probably 
diminished his mobility.  

Analysis


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the reports of treatment and examination 
demonstrates that the veteran has a current back disorder, 
manifested by a herniated disc, low back pain, and status 
post laminectomy and diskectomy.  

The service medical records indicate that the veteran 
sustained injuries during active duty.  As noted in the 
December 1992 statement from a VA physician, only injuries to 
the left knee were reported.  However, as the physician 
further noted, the veteran did not undergo a spinal 
examination, which could have ruled out any back pathology, 
at the time of the accident.  The veteran has reported that 
he has had back pain since that time.  

The veteran is competent to report that he injured his back 
in service, and that he has had back pain since the injury in 
service.  However, he is not competent to determine the nexus 
of this pain.  Such a question is medical in nature, and 
therefore outside of the veteran's expertise.  

In this regard the Board has noted the conclusions in the 
December 1992 letter from a VA physician, and the comments on 
the veins examination in April 1993. It does not appear that 
any conclusions provided were based on a review of medical 
records or contemporaneous examination of the veteran.  
Rather, the physicians were merely recording information and 
history provided by the veteran.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown,  
8 Vet. App. 406, 409 (1995).

Moreover, there is no medical evidence which links the 
veteran's postservice back surgery with his injuries in 
service.  Accordingly, the only evidence suggesting a nexus 
between the  veteran's post service back condition and the 
accident in service is the veteran's contention in that 
regard.  As the veteran is not a medical professional, his 
conclusions on such questions, unsupported by medical 
evidence, cannot render a claim well grounded.  See Grottveit 
and Espiritu  Accordingly, the veteran's claim for service 
connection for residuals of a laminectomy and a diskectomy 
must be denied. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


ORDER

Service connection for residuals of a laminectomy and 
diskectomy is denied.  



REMAND

The veteran has further contended that an increased rating is 
appropriate for the varicose veins.  Subsequent to a timely 
Notice of Disagreement (NOD), the veteran was furnished with 
a statement of the case (SOC) in March 1997.  At that time, 
the RO provided the veteran with the criteria in Diagnostic 
Code 7120 then in effect.  

Effective in January 1998, the criteria in Diagnostic Code 
7120 were revised.  A 10 percent rating would be appropriate 
when there was intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A zero percent rating would be warranted when there 
were asymptomatic palpable or visible varicose veins.

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).

The veteran's claim has not been evaluated under the criteria 
currently in effect, and the veteran has not been furnished 
with these criteria.  Accordingly, the Board concludes that 
it would be premature to consider this issue.  

The case is therefore remanded to the RO for the following 
actions:

1.  All records of outpatient treatment 
afforded the veteran by the VA subsequent 
to August 1996 should be obtained and 
associated with the claims folder.  The 
veteran should also be asked to provide 
the dates of any private treatment, along 
with the names and addresses of the 
providers.  After securing appropriate 
releases, these records should likewise 
be secured and associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an appropriate surgical examination.  
The examiner should be provided with the 
claims folder to review the reports of 
treatment, along with the criteria 
currently in effect for rating varicose 
veins.  All appropriate tests should be 
undertaken, and the examiner should be 
asked to make specific findings with 
regard to the current diagnostic 
criteria.   

3.  The RO should then consider the 
findings on examination in light of the 
former and current diagnostic criteria.  
If less than a total rating is 
appropriate under these criteria, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) setting forth the 
pertinent diagnostic criteria, and 
furnishing detailed reasons and bases for 
the RO action.    


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

